Citation Nr: 0301924	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis and allergic rhinitis.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, status post 
arthroscopic surgery.

4.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

[The issue of entitlement to a rating in excess of 10 percent 
for hypertension will be addressed in a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to April 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

[The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for 
hypertension pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.]


FINDINGS OF FACT

1.  The veteran's sinusitis and allergic rhinitis are 
manifested by complaint and treatment without evidence of 
nasal polyps, greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction of one side, 3 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

2.  The veteran's patellofemoral pain syndrome of the right 
knee is manifested by no more than slight knee impairment.  

3.  The veteran's patellofemoral pain syndrome of the left 
knee, status post arthroscopic surgery, is manifested by no 
more than slight knee impairment.  

4.  The veteran's lumbosacral strain is manifested by muscle 
spasm and no more than moderate limitation of lumbar spine 
motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for sinusitis and 
allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.97, Codes 
6510, 6522  (2002).

2.  A rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.71a, Code 5257 (2002).

3.  A rating in excess of 10 percent for patellofemoral pain 
syndrome of the left knee, status post arthroscopic surgery, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.71a, Code 5257 (2002).

4.  A 20 percent rating, but no higher, is warranted for 
lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.71a, Codes 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in March 2001.  The March 2002 statement 
of the case also notified the veteran of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation examinations 
pertinent to these claims in April 2001.  Medical evidence 
sufficient for a proper determination of the matters 
addressed in this decision has been obtained.  There is no 
indication that there is pertinent evidence outstanding.

Thus, the Board finds that VA's duties to assist and to 
notify, including those mandated by the VCAA, have been 
fulfilled.  The veteran is not prejudiced by the Board's 
addressing these issues based on the current record.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Sinusitis and Allergic Rhinitis
Background

Service medical records dated in May 1995 noted a computed 
tomography (CT) scan was suggestive of chronic sinusitis.  VA 
examination in June 1996 noted the veteran complained of 
trouble breathing through his nasal passages with periodic 
hoarseness when talking.  The examiner noted the sinuses were 
nontender to palpation.  There was erythematous mucosa with 
minimal drainage to the nares.  The diagnosis was allergic 
rhinitis with periodic congestion and drainage; on 
medication, but not functionally limiting.  VA examination in 
January 1999 noted the veteran had a long history of itchy, 
watery eyes, sneezing, intermittent facial heaviness, and 
posterior nasal drip which was worse in the spring and 
summer.  The examiner noted there was no evidence of injury 
to the upper airway, interference with breathing through the 
nose, purulent discharge, dyspnea, speech impairment, nasal 
obstruction, tenderness, or crusting.  It was noted the 
veteran used medication for these disorders with good 
results.  The diagnosis was allergic rhinitis.  In a February 
1999 rating decision the RO granted an increased 10 percent 
rating for sinusitis and allergic rhinitis.

In January 2001 the veteran requested an increased rating for 
his sinusitis.  He noted that he experienced headaches with 
pressure to his eyes and ears.  

VA medical records dated from March 1999 to November 2001 
show the veteran was provided medication for allergic 
rhinitis and chronic sinusitis, without evidence of prolonged 
antibiotic treatment, polyps, or incapacitating episodes of 
sinusitis.

VA examination in April 2001 noted the veteran complained of 
constant interference with breathing through the nose and 
purulent discharge mostly from the right side.  He denied 
dyspnea, allergy attacks, sleep apnea, or frank 
incapacitation.  The examiner noted 3+/4+ bold erythema, 
bilaterally, with 3-/4+ scant clear discharge.  The sinuses 
and mastoids were nontender to percussion.  The diagnosis was 
perennial rhinitis/sinusitis.

Analysis

The Rating Schedule provides ratings for allergic rhinitis 
without polyps, with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction of one 
side (10 percent); and with polyps (30 percent).  38 C.F.R. 
§ 4.97, Code 6522.  

The Rating Schedule provides ratings for chronic sinusitis 
detected by x-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (10 percent); with 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or, more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (30 
percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (50 
percent).  38 C.F.R. § 4.97, Code 6510.  It is noted that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id.

Initially, the Board notes that in September 1997 the RO 
granted service connection for sinusitis and allergic 
rhinitis; a 0 percent rating was assigned under Code 6510 
effective from April 26, 1996.  Subsequent to his claim, 
however, the criteria for evaluating the degree of impairment 
resulting from service-connected respiratory disorders, 
including sinusitis and allergic rhinitis, were revised.  See 
46 Fed. Reg. 46,728 (Sept. 5, 1996) (effective Oct. 7, 1996).  
Thus, the possibility of separate ratings must be considered.  
In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) 
recognized that the critical element in assigning separate 
ratings resulting from a disability is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other disorders.  
Here, the Board finds separate evaluations are not in order 
since the symptoms considered in the applicable rating 
schedule provisions for disorders (without evidence of 
polyps) contemplate identical symptoms (for example, nasal 
obstruction and purulent discharge).  The rule against 
pyramiding precludes the evaluation of the same disability 
under different diagnostic codes for the purpose of 
artificially increasing the rating.  38 C.F.R. § 4.14.

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected sinusitis and allergic rhinitis is not warranted.  
The evidence does not indicate the presence of nasal polyps, 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction of one side, 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
There is also no evidence of any unusual or exceptional 
circumstances related to these disorders that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against this claim.

Patellofemoral Pain Syndrome of the Knees
Background

Service medical records show the veteran was treated for 
bilateral knee pain.  Records show he underwent left knee 
arthroscopy with normal findings.  An August 1995 report 
noted a diagnosis of bilateral retropatellar pain syndrome.  
At his VA examination in June 1996 he complained of 
increasing knee pain since 1989 without specific injury.  The 
examiner noted he had severe pain behavior and jumped with 
even light touch to his knees.  There was no evidence of 
erythema, swelling, visible deformity, stiffness, or 
ligamentous instability to anterior, posterior, medial, 
lateral, or rotational ligamentous testing.  Range of motion 
was from 0 to 130 degrees, right, and from 0 to 125 degrees, 
left, with minimal crepitus.  The diagnoses included 
complaints of knee stiffness out of proportion with objective 
findings.  There was no objective evidence of any abnormality 
to the knees.  X-ray examination revealed no fracture, 
dislocation, or other bony abnormality.  In a September 1997 
rating decision the RO granted service connection for 
retropatellar pain syndrome of the right knee, rated 10 
percent, and retropatellar pain syndrome of the left knee, 
status post arthroscopic surgery, rated 10 percent.

On VA examination in January 1999 the veteran complained of 
morning stiffness and pain and stiffness upon climbing 
stairs, prolonged sitting, prolonged standing, prolonged 
walking, and squatting.  It was noted he had quit a job with 
a television cable company and was presently working as a 
guard at a youth center.  The examiner noted there was no 
evidence of pain, tenderness, deformity, or effusion.  The 
patellae were well placed and functional.  Range of motion 
was normal from 0 to 130 degrees, without evidence of pain or 
stiffness.  Stability, collateral and cruciate ligament, and 
meniscus testing were normal.  The veteran was not asked to 
squat because he reported it was painful.  The diagnoses 
included patellofemoral pain syndrome and status post left 
knee arthroscopic surgery (partial meniscectomy).  

In January 2001 the veteran requested an increased rating for 
his knee disorders.  He noted that he experienced pain and 
swelling and had been provided braces for his knees.  

VA medical records dated from March 1999 to November 2001 
show the veteran complained of knee pain and swelling.  
Diagnoses of traumatic arthritis and probable degenerative 
joint disease were provided without x-ray examination.  A 
June 2000 physical therapy assessment noted tenderness to the 
medial joint line of the knees.

On VA examination in April 2001 the veteran complained of 
moderately severe to severe pain, with associated stiffness, 
and swelling.  He described the pain as deep and reported 
giving way of the knees that had resulted in stumbling 
several times.  He denied any symptom flare-ups.  He used 
pain relieving medication, knee braces, and a cane.  He 
stated he worked for a phone department which required 
physical labor, but that he was unable to do any squatting, 
running, or ball playing activities with his children.  The 
examiner noted a giving way sensation to the knees, left more 
than right.  Range of motion studies revealed extension to 
0 degrees and flexion to 100 degrees.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  X-ray examination of the 
knees revealed no bony or joint abnormalities.  The diagnoses 
were patellofemoral pain syndrome and residuals of left 
arthroscopic knee surgery.

Analysis

The Rating Schedule provides ratings for impairment of the 
knee when there is evidence of slight (10 percent), moderate 
(20 percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71, Code 5257.  

The Rating Schedule also provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Code 5260.  Compensable 
ratings for limitation of extension of the leg are assigned 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Code 5261.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such a swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

With respect to complaints of pain, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97.

Based upon the evidence of record, the Board finds the 
veteran's right and left knee disabilities produce no more 
than slight knee impairments, each.  Recent medical 
examination found evidence of giving way; however, there is 
no evidence indicative of increased disability such as a 
moderate impairment due to recurrent subluxation or lateral 
instability, leg flexion limited to 30 degrees, or leg 
extension limited to 15 degrees, including due to pain.  The 
April 2001 VA examiner noted range of motion studies revealed 
extension to 0 degrees and flexion to 100 degrees and found 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance.  Prior examinations 
found no evidence of instability or subluxation.  Therefore, 
the Board finds higher disability ratings for the veteran's 
service-connected left or right knee disorders are not 
warranted.

Although VA medical records include a notation of a diagnosis 
of traumatic arthritis and degenerative joint disease, such 
diagnosis was not based upon x-ray examination, and is 
inconsistent with subsequent normal x-rays.  Therefore, 
consideration of separate ratings because of an additional 
disability due to arthritis is not warranted.  There is also 
no evidence of any unusual or exceptional circumstances 
related to these disorders that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The preponderance of the evidence is against the claims for 
ratings in excess of 10 percent.



Lumbosacral Strain
Background

Service medical records show the veteran was treated for 
mechanical low back pain in August 1995.  At his VA 
examination in June 1996 he complained of an occasional 
pulling sensation in his low back.  The examiner noted there 
was no tenderness to percussion, visible deformity, postural 
abnormalities, or objective pain on motion.  Range of motion 
studies revealed seated straight leg raise to 110 degrees, 
forward flexion to 120 degrees, extension to 30 degrees, 
right bend to 35 degrees, left bend to 36 degrees, right 
rotation to 50 degrees, and left rotation to 45 degrees.  
Gait and heel and toe walking were normal.  The diagnosis was 
subjective complaint of low back pulling with no objective 
abnormal findings or functional limitations.  X-ray 
examination revealed a normal lumbar spine.

VA medical records dated in June 1999 show the veteran was 
treated for acute lumbar sprain.  Range of motion studies 
revealed flexion to 50 degrees, extension to 15 degrees, 
right lateral bending to 15 degrees, and left lateral bending 
to 15 degrees.  Records dated in June 2000 show the veteran 
complained of increasing pain.  There was no evidence of 
tenderness and he was able to bend to 90 degrees.  The 
diagnoses included recurrent back sprain.  A June 2000 
physical therapy assessment noted moderate muscle spasm to 
the lumbar paraspinal muscles.  

On VA examination in April 2001 the veteran complained of low 
back pain.  He denied any symptom flare-ups.  It was noted he 
used pain relieving medication, a TENS unit, and a cane.  
There was evidence of left paralumbar muscle guarding, but no 
evidence of fixed deformity.  Range of motion studies 
revealed extension to 15 degrees, flexion to 40 degrees, and 
lateral flexion to 10 degrees.  There was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance.  X-ray examination revealed a normal lumbar 
spine.  The diagnoses included moderately severe lumbosacral 
strain.



Analysis

The Rating Schedule provides ratings for lumbosacral strain 
when there is evidence of characteristic pain on motion (10 
percent), muscle spasm on extreme forward bending with loss 
of lateral spine motion, unilateral, in a standing position 
(20 percent), or listing of the whole spine to the opposite 
side with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 
38 C.F.R. § 4.71, Code 5295.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292.

The veteran's service-connected low back disability is 
manifested by muscle spasms (see June 2000 physical therapy 
report) and moderate (but not severe) limitation of lumbar 
spine motion (see April 2001 VA examination report).  Such 
findings warrant a 20 percent rating under either Code 5292 
(for limitation of motion) or Code 5295 (for lumbosacral 
strain), but not under both separately (Because Code 5295 
includes limitation of motion, and separate ratings under 
Codes 5295 and 5292 would constitute pyramiding, which is 
prohibited).  38 C.F.R. § 4.14.  

A rating in excess of 20 percent is not warranted, as neither 
severe limitation of motion, nor severe lumbosacral strain is 
shown.  The April 2001 VA examiner specifically found there 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  The Board also finds there 
is no evidence of any unusual or exceptional circumstances 
related to this disorder that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  




ORDER

A rating in excess of 10 percent for sinusitis and allergic 
rhinitis is denied.

A rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral pain 
syndrome of the left knee, status post arthroscopic surgery, 
is denied.

A 20 percent rating for lumbosacral strain is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

